Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered. 


Status of Application, Amendments and/or Claims
3.		Applicant’s amendment dated 10/13/2021 is considered and entered into record. Claim 1 is amended. Claims 1-3, 5-7, 9, 11-14 and 16-20 are currently pending.
4.		Claims 1-3, 5-7, 9, 11-14 and 16-20, drawn to a method of producing a 3-dimensional culture, are being considered for examination in the instant application. 


Withdrawn Objections/Rejections
5.		Upon amendment of claim 1 and reconsideration of claimed matter, the rejections under 35 U.S.C. 103 are withdrawn.
6.		Upon consideration of amendment of claim 1, the rejection under nonstatutory obviousness-type double patenting is withdrawn.

New Rejections 
Claim Rejections - 35 USC § 112-Second paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.		Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
10.		Claim 14 is rejected for reciting that “the oligodendrocytes are combined with ….glial cells” (emphasis added). Paragraph 0005 of the specification teaches that oligodendrocytes are glial cells. The scope of “glial cells” recited in the claim is unclear and confusing. The claims fail to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention. Appropriate clarification or correction is required.

	
Claim Rejection - 35 USC § 103
11.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.		Claims 1-3, 5-6, 9, 11-14, 16, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pasca et al (Nat Methods 12: 671-678, 2015), in view of Douvaras et al (Stem Cell Rep 3: 250-259, 2014), and in further view of Pamies et al (Altex 34: 362-376, Epub: 11/24/2016), as evidenced by McDonnell et al (J Neur Sc 165: 77-83, 1999), and Anderson et al, US PGPB 20070025975, 2007.
13. 		The claims are directed to a method for producing a 3-dimensional culture of human interacting myelinating oligodendrocytes, myelinated neurons and astrocytes comprising (i) inducing a neural fate by culturing intact colonies or aggregates of human pluripotent stem cells (PSC) for 2 to 10 days in a medium comprising an effective dose of BMP inhibitor and TGFβ inhibitor for generating spheroids; (ii) differentiating the PSC spheroid to a spheroid of neural progenitor cells (NPCs) by culturing in a suspension culture for 1 to 4 weeks in a medium comprising fibroblast growth factor 2 (FGF2) and epidermal growth factor (EGF); (iii) differentiating NPC spheroids to hOS (oligodendro-spheroids) spheroids comprising interacting human oligodendrocytes, astrocytes and neurons, by culturing in neural media lacking FGF2 and EGF, and comprising an effective dose of PDGF-AA, IGF-1, HGF, BDNF, NT3, insulin, cAMP, T3 and biotin; (iv) maintaining the hOS spheroid for one month or longer in neural medium to obtain cultures that include myelinating oligodendrocytes, neurons and astrocytes (claim 1); wherein: the cells have at least 1 allele of a myelin disorder (claim 2); the pluripotent stem cells are induced (iPSCs) (claim 3): the BMP inhibitor is dorsomorphin and the TGFβ inhibitor is SB-431542 (claim 5); the suspension culture is feeder free (claim 6); step(i) of claim 1 further comprises culturing spheroids with sonic hedgehog (SHH) pathway agonists and retinoic acid or with SHH agonists and wnt inhibitors (claim 9); and the neural medium of step (iv) of claim 1 is lacking growth factors, but comprising ascorbic acid, insulin, cAMP, T3 and biotin (claim 11). The claims also recite isolating oligodendrocytes from an oligodendro-spheroid by flow cytometry, magnetic immunoselection or immunopanning (claim 12). The claims further recite that the isolated oligodendrocytes are exposed to a candidate agent (claim 13), wherein the oligodendrocytes are combined with neurons or neural progenitor cells or glial cells (claim 14), wherein the oligodendrocytes exposed to a candidate agent comprises the step of determining the morphologic, genetic or functional effect (claim 16), and wherein at least two oligodendrocytes have differing genotypes (claim 18). Claim 20 recites that the isolated oligodendrocytes comprise at least one allele of a neural disease. 
14.		Pasca et al teach a method of suspension culture using inactivated feeders (feeder free) comprising neural induction of PSCs or iPSCs in spherical structures or spheroids to NPCs in a medium comprising BMP and TGF-β inhibitors - dorsomorphin and SB-431542 respectively; after which the floating spheroids are transferred on the sixth day to a medium comprising FGF2 and EGF. The reference also teaches that the neural progenitor spheroids are differentiated to neurons and astrocytes. The reference further teaches that the cells are incubated from day 25 in neural medium lacking EGF and FGF2, but comprising BDNF and NT-3, and further from day 43 onwards, the cells are incubated in neural medium without growth factors (maintained) (page 672, Results, para 1, 2; Online methods, para 1, 2) (instant claims 1, 3, 5-6). 
15		Pasca et al do not teach oligodendrocytes and the other factors present in claim 1(iii).
16.		Douvaras et al teach the generation of human myelinating oligodendrocytes from primary progressive multiple sclerosis (PPMS) patients using induced pluripotent stem cells. The reference teaches using induced pluripotent stem cells (iPSCs) obtained from skin biopsy of PPMS patients, culturing as spheres in a (mTeSR1) medium with bFGF (mTeSR1 is known to be a feeder free cell culture medium) containing SB431542 (TGFβ inhibitor) and LDN193189 (BMP inhibitor), and switching the cells to medium containing retinoic acid (RA) and rhSHH (sonic hedgehog agonist) at day 8 (page 256, Experimental procedures; page 258, Oligodendrocyte differentiation protocol; Supplemental information (SI), Supplemental Experimental procedures, para 1; Detailed oligodendrocyte differentiation protocol); culturing in (PDGF) medium containing PDGF-AA, IGF-1, HGF, NT3, insulin, cAMP, T3 and biotin, and thereafter in (glial) medium comprising ascorbic acid, insulin, cAMP, T3 and biotin, wherein the medium lacks growth factors for differentiation to oligodendrocytes (Table S2; page 252, col 2, para 2), and wherein the culturing in the PDGF and glial media are for about 65 days (one month or longer) (Figure 2 A) (instant claims 1, 3, 6, 9, 11). Douvaras et al teach that the transition from "adherent cultures to spheres" is a critical step for enriching the oligodendrocyte population and restrict to the "oligodendrocyte lineage" (page 256, col 2, para1), emphasizing the importance of spheres (or 3-dimensional culture) for differentiating to oligodendrocytes. The reference further teaches that the cells are harvested (isolated) using flow cytometry (SI, Flow cytometry) (instant claim 12). Douvaras et al teach that the IPSC technology and differentiation to cells would allow the development of in vitro screening methods for compounds that promote myelination (page 256, col 2, para 3), thereby suggesting that the isolated cells are exposed to candidate agents and determined for a functional step of promoting myelination (as recited in claims 13, 16). The reference does not teach that the oligodendrocytes contacted with the candidate agent comprise at least two of these cells having differing genotypes (as in instant claim 18). However, since the oligodendrocytes are differentiated from iPSCs obtained from different patients (page 256 – Subjects; page 258 – Cell Lines), the genotypes of oligodendrocytes in the culture panel are inherently expected to be different, absent any evidence to the contrary. Even though Douvaras et al do not teach that the cells or isolated oligodendrocytes have at least one allele associated with myelin disorder (instant claims 2, 20), this is inherent as patients with PPMS, a myelin disorder (a neural disease), have inherited risk factors, such as the HLA-DR2 allele as evidenced by McDonnell et al (abstract). 
17.		Even though Douvaras et al teach a combination of adherent and spheroid culture, the reference emphasizes spheroid (3-dimensional) formation for generating oligodendrocytes. It is known in the art that neural cells can be cultured in suspension culture (as spheroids), or on a fixed substrate (adherent), based upon the end need of the protocol, e.g. a suspension culture is preferred when large number of undifferentiated neural stem cell progeny is required (Anderson et al, para 0111). The teachings suggest that adherent and suspension cultures are obvious variants, which can be standardized by routine optimization. The differences between the claimed method and the prior art method appears to be one of optimization of culture conditions, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the conditions to arrive at the in vitro method recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation. Generally, differences in culture conditions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical.  
18.		Pasca et al or Douvaras et al or do not teach myelinated neurons and interacting cells. 
19.		Pamies et al teach a culture comprising iPSC derived human 3D microphysiological system comprising differentiated neuron, astrocytes and oligodendrocytes, which mimics the interactions and connectivity between neurons and glial cells as in the central nervous system. The reference teaches that the culturing technique induces the formation of spheroids, and after over 8 weeks, results in cell to cell interaction and 40% myelination (Summary; page 366, col 2, last para; Fig 1A, 1C, 3B). The reference demonstrates co-immunostaining of neurons and myelin marker MBP, and increased association of MBP+ (myelinated) cells with axons, as well as a “wrapping myelinating process” similar to myelination of axons in vivo (myelinated neurons) (Fig. 4A, B, C). The reference concludes that the “cell-cell interactions shown by neuronal and glial cell populations” of the system recapitulates the processes in the human central nervous system (CNS), which would “provide an excellent tool for future studies for neurological disorders such as multiple sclerosis and other demyelinating diseases”, including drug testing (Summary; page 374, col 1, para 1, 2, concluding para) (instant claim 14).
20.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the culture method of producing a spheroidal culture derived from iPSCs in a differentiation protocol having EGF and BDNF as taught by Pasca et al, by including other components to the medium for generation of oligodendrocytes as taught by Douvaras et al, and observing the cell-cell interaction and myelination of the cells in culture in view of the teachings of Pamies et al. The person of ordinary skill would have been motivated to add EGF along with FGF2 in the initial differentiation process to promote the “neurogenesis-to-gliogenesis switch” (Pasca et al, page 675, col 1, para 3). The person of ordinary skill would have been motivated to add BDNF in the culture medium as it promotes the differentiation to neurons (Pasca, Online methods, para 2). The person of ordinary skill would be interested in the cell-cell interaction in a culture comprising oligodendrocytes, neurons and glia, as this has been shown to recapitulate the processes in the human CNS, thus providing “an excellent tool for future studies for neurological disorders such as multiple sclerosis and other demyelinating diseases” (Pamies et al). The person of ordinary skill would have expected reasonable success because culture methods for the generation of neural cells including oligodendrocytes and neurons were extensively conducted and improved upon by scientists, at the time of filing of the instant invention.  Pamies also provides a reasonable expectation of success in generating cultures with the various cell types interacting as claimed.
21.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

22.		Claims 1-3, 5-7, 9, 11-14, 16, 18, 19 and 20, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pasca et al (2015), Douvaras et al (2014), and Pamies et al (2016), in view of Goldman et al (Development 142: 3983-3995, 2015) and Piao et al Cell Stem Cell 16: 198-210 (1-27), 2015), and as evidenced by Anderson et al (2007).
23.		Claim 19 recites a panel of oligodendrocytes comprising at least two oligodendrocytes under differing culture conditions, are contacted with the agent. Claim 7 recites that the medium of step(i) comprises an effective dose of a wnt inhibitor from day 2 of culture.
24.		The teachings of Pasca et al, Douvaras et al, and Pamies et al are set forth above. 
25.		Pasca et al, Douvaras et al, or Pamies et al do not specifically teach contacting a panel of oligodendrocytes under differing culture conditions. The references also do not teach using a Wnt inhibitor in step(i) (as in claim 7).
26.		Goldman et al teach the generation of oligodendrocytes and oligodendrocyte progenitor cells (OPCs) from PSCs and using the cells for studying the effects of different agents that influence myelination and glial function (page 3983, Introduction, last para; Figure 1). Goldman et al also teach that negative modulation of Wnt signaling results in the differentiation or transition of OPC to oligodendrocytes (page 3987, col 1, para 2). Goldman et al further teach in vitro screening of pharmacological agents for their effect on myelin production (functional parameter) (page 3991, col 2, para 3, 4). The reference teaches the identification of small molecules, which along with OPCs can promote myelinogenesis in differing disease environments (page 3992, col 1, para 2).  
27.		Although Goldman et al suggest the use of Wnt inhibition, Douvaras et al, Pasca et al, Pamies et al or Goldman et al do not teach that the use of an effective dose of Wnt inhibitor in step (i) of the culture.
28.		Piao et al teach a human PSC protocol for the derivation of OPCs including neural induction, patterning of neural precursors, and differentiation of oligodendrocyte progenitor cells, wherein the neural induction was achieved by culturing in the presence of LDN193189 (BMP inhibitor), SB431542 and XAV939 (tankyrase inhibitor that antagonizes Wnt signaling) to obtain neural rosettes with neural precursors or progenitors (i.e. the dose of Wnt inhibitor is effective for inducing cells to a neural fate) (page 4, para 2). Although Piao et al do not explicitly state that the Wnt inhibitor is added on day 2 of the culture, it is obvious that the neural induction is the first step in the reference (as also recited in instant claim 1(i)).
29.		Pasca et al, Douvaras et al, Pamies et al, Goldman et al or Piao et al do not teach contacting a panel of oligodendrocytes under differing culture conditions (as in instant claim 19), or using a Wnt inhibitor beginning day 2 of the culture (instant claim 7). 
30.		However, the differences between the claimed method and the prior art method appears to be one of optimization of culture or screening assay conditions, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the conditions to arrive at the in vitro method recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation.
31.		Generally, differences in culture conditions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
32		Additionally, with regard to the addition of Wnt inhibitor in the culture medium or the number of oligodendrocytes to be used in the screening assay recited in instant claims 7 and 19, it is noted that such conditions are results-effective variables which can be optimized.  In the case of optimizing the exact day of addition of the molecule (Wnt inhibitor) after knowing the significance of the same, one of skill in the art would clearly recognize that such additions must be timed sufficiently to obtain the desired result, wherein such timing can be variable and could easily be optimized by a scientist. Similarly, the number of cells required for a screening a pharmaceutical agent is a variable which could also be optimized by a pharmacologist in the field based upon the agent used. As such, the exact day of addition in culture or use of the number of cells in a screening assay, would amount to nothing more than routine experimentation (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
33.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

34.		Claims 1-3, 5-6, 9, 11-14, 16, 17-18 and 20, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pasca et al (2015), Douvaras et al (2014), Pamies et al (2016), in view of Schultz et al (US PGPB 20140038949, 2/6/2014), and as evidenced by Anderson et al (2007). 
35.		Claim 17 recites that the agent is an immune effector cell or an immune modulatory agent.
36.		The teachings of Pasca et al, Douvaras et al and Pamies et al. are set forth above.
37. 		Pasca et al, Douvaras et al or Pamies et al, do not teach that the agent is an immune effector cell or an immune modulatory agent. 
38.		Schultz et al teach methods for identifying agents that induce differentiation of OPCs to myelinating oligodendrocytes using cell-based screening assay (abstract; para 0101, para 0167). The reference teaches that agents can be immunomodulatory agents that is disease modifying for MS or PPMS (para 0119, 0121).
39.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of producing a 3-dimensional culture comprising interacting oligodendrocytes, astrocytes and myelinated neurons, and further use the cells for screening candidate agents as taught and suggested by the combined teachings of Pasca et, Douvaras et al and Pamies et al, by using immunomodulatory agents in view of the teachings of Schultz et al. The person of ordinary skill would have been motivated to use immunomodulatory agents as neural diseases associated with myelin disorder like MS are manifested by demyelination brought about by “autoimmune inflammatory attack against myelin and oligodendrocytes”, and immunomodulatory agents have the ability to alter “the course of a demyelinating disease” (Schultz et al, para 0002; 0120, 0122). The person of ordinary skill would have expected reasonable success because culture methods for the generation of neural cells including oligodendrocytes and neurons, and use of the cells for developing drugs for treating myelin disorders, were being undertaken at the time of filing of the instant invention.
40.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

41.		Claims 1-3, 5-6, 9, 11-14, 16, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nevin et al (Am J Hum Gen 100: 617-634, published online 3/30/2017 – IDS), in view of Sloan et al (US Patent 10,494,602, filed 5/18/2016), and in further view of Pamies et al (2016).
42.		Nevin et al teach the generation of hiPSCs and hiPSC derived oligodendrocytes from 12 individuals with Pelizaeus-Merzbacher disease (PMD) having “mutations spanning the genetic and clinical diversity of PMD”, demonstrate the mutational heterogeneity in a single disease and establish the application of drug screening in a myelin disorder (Abstract). The reference teaches using induced pluripotent stem cells (iPSCs) obtained from PMD patients, culturing as spheres in a (mTeSR1) medium (mTeSR1 is known to be a feeder free cell culture medium) and DMEM/F12 medium containing SB431542 (TGFβ inhibitor), LDN189193 (BMP inhibitor), and switching the cells to medium containing retinoic acid (RA) and smoothened agonist (SAG or sonic hedgehog agonist) at day 8; culturing in medium containing PDGF, IGF-1, HGF, NT3, insulin, cAMP, T3 and biotin, and thereafter in medium comprising ascorbic acid, insulin, cAMP, T3 and biotin, wherein the medium lacks growth factors for differentiation to oligodendrocytes ((page 619, 620, OPC and Oligodendrocyte differentiation) (Figure 3B) (instant claims 1, 3, 5, 6, 9, 11). The reference further teaches that the cells are isolated from the neurospheres using flow cytometry (page 620, Flow cytometry) (instant claim 12). Nevin et al teach that the IPSC technology and differentiation to cells would allow the development of drug screening methods in a human myelin disorder (Abstract), thereby suggesting that the isolated cells are exposed to candidate agents for genotype-phenotype correlation, and determined for a functional step of promoting myelination (as recited in claims 13, 16). The reference does not teach that the oligodendrocytes contacted with the candidate agent comprise at least two of these cells having differing genotypes (as in instant claim 18). However, since the oligodendrocytes are differentiated from iPSCs obtained from different patients, the genotypes of oligodendrocytes in the culture panel are inherently expected to be different and having multiple mutations, absent any evidence to the contrary. Even though Nevin et al do not teach that the cells or isolated oligodendrocytes have at least one allele associated with myelin disorder (instant claims 2, 20), this is inherent as patients with PMD, a myelin disorder (a neural disease), have mutational heterogeneity or multiple mutations in the X-linked myelin gene proteolipid protein 1 or PLP1 (Abstract). 
43.		Even though Nevin et al teach generating OPC or oligodendrocyte progenitor cells using the spheroidal (3-dimensional) culture protocol as instantly claimed, the reference does not teach the generation of astrocytes and neurons, as well as the use of BDNF, EGF and FGF2. It is to be noted that the hOS spheres of instant claim 1, steps (iii) and (iv) are human oligodendro-spheroids (see instant specification, para 0010).
44.		Sloan et al teach a method of suspension culture using inactivated feeders (feeder free) comprising neural induction of PSCs or iPSCs in spherical structures or spheroids to NPCs in a medium comprising BMP and TGF-β inhibitors - dorsomorphin and SB-431542; after which the floating spheroids are transferred on the sixth day to a medium comprising FGF2 and EGF. The reference teaches that the neural progenitor spheroids are differentiated to neurons, oligodendrocytes and astrocytes. The reference also teaches that the cells are incubated from day 25 in neural medium lacking EGF and FGF2, but comprising BDNF and NT-3, and further from day 43 onwards, the cells are incubated in neural medium without growth factors (maintained) (col 22, lines 44-63; claims 1-2 and 4-8). Even though the reference does not teach interacting oligodendrocytes, this would expectedly be an inherent feature of the culture comprising spheres differentiating to different cells – astrocytes, neurons and oligodendrocytes, absent evidence to the contrary.
45.		Nevin et al or Sloan et al do not teach myelinated neurons. Even though it is stated that the interaction between cells is inherent (see para 44), the Pamies reference demonstrates interaction between neurons and glia in culture. 
46.		The teachings of Pamies et al are set forth above.
47.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the generation of OPC or oligodendrocyte progenitor cells in a spheroidal culture as taught by Nevin et al, by using a culture method comprising EGF and BDNF for producing human glia and neurons from human iPSCs as taught by Sloan et al, and generating a 3-dimensional culture comprising interacting oligodendrocytes, astrocytes and myelinated neurons as taught by Pamies et al. The person of ordinary skill would have been motivated to add EGF along with FGF2 in the initial differentiation process to promote the “neurogenesis-to-gliogenesis switch” (Sloan et al, page 675, col 25, lines 29-33). The person of ordinary skill would have been motivated to add BDNF in the culture medium as it promotes the differentiation to neurons (Sloan et al, col 22, lines 56-59). The person of ordinary skill would be interested in the cell-cell interaction in a culture comprising oligodendrocytes, neurons and glia, as this has been shown to recapitulate the processes in the human CNS, thus providing “an excellent tool for future studies for neurological disorders such as multiple sclerosis and other demyelinating diseases” (Pamies et al). The person of ordinary skill would have expected reasonable success because culture methods for the generation of neural cells including oligodendrocytes and neurons were extensively conducted and improved upon by scientists, at the time of filing of the instant invention.  Pamies also provides a reasonable expectation of success in generating cultures with the various cell types interacting as claimed.
48.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Applicant’s Remarks:
49.		Asserting that the cited combined art “does not make obvious the claimed invention “as a whole””. Applicant submits that current amendment of claim 1 emphasizes the instant invention feature, “not just directed to a method for producing human oligodendrocytes, but also for generating an interacting 3-dimensional cell culture system with myelinating oligodendrocytes interacting with astrocytes and neurons in a physiologically relevant way”. Applicant asserts that the system provides a spatial interaction of oligodendrocytes and neurons, such that the neurons can be myelinated by oligodendrocytes, thus providing a system for “disease modelling and drug screening”. Applicant emphasizes that the instant claims are directed to spheroid of cells or suspension culture, which is important for studying myelination in health and disease. Applicant states that the instant spheroids “are the first to contain long-term interacting myelinating oligodendrocytes”, myelinated neurons and astrocytes, the system is the first to study “key cell-cell interaction” and the oligodendrocytes derived in the culture can be used for transplantation and treatment of demyelinating disorders. Applicant mentions the Marton publication that describes the present invention and provides an advantage of the 3-dimensional environment being closer to the in vivo “cytoarchitecture and cellular milieu”, as opposed to a “two-dimensional culture”. Applicant repeats that the preamble and conclusion of claim 1 recites that the spheroid comprises “multiple, specific, interacting cell types”.
50.		Applicant argues that Douvaras teaches that the neural induction was done using adherent culture, the OLIG2 induction was done in the absence of exogenous FGF, and the transition from adherent to spheroid culture was a “critical step to enrich the OLIG2+ population and possibly restrict differentiation to the oligodendrocyte lineage”. Applicant argues that since Douvaras focuses on the restriction of development of neurons and astrocytes, this is contrary to instant invention and cannot be combined with Pasca.
51.		Applicant argues that Douvaras et al only teach iPSC sphere, which is “but one step of the method, and the end result of Douvaras does not provide a complex, interacting 3-dimensional culture” of instant claims. Arguing optimization for obviousness, Applicant asserts that in complex culture methods, it is “not possible to mix and match different growth factors and conditions without considering the effect on all the steps of the method”. Applicant argues that “taking different culture methods out of context, as though they were been performed in a single experiment, implies that one process can be substituted for another” is incorrect.
52.		Applicant argues that Pasca et al do not teach the specific features of claim 1(iii) to obtain the “differentiation of interacting, myelinating oligodendrocytes”. With regards to Sloan teachings, Applicant argues that Sloan et al has the same teachings of Pasca et al, and that it would not be obvious to add all factors for obtaining an interaction of oligodendrocytes with astrocytes and neurons.
53.		Providing the culture protocol scheme of Pamies et al, Applicant argues the teachings of the reference and states that while it “provides the interaction” between cells, the steps cannot be combined with Douvaras and Pasca methods using different cell types. Applicant adds that Goldman et al, Piao et al and Schultz et al do not teach the generation of 3D culture as instantly claimed. Applicant requests withdrawal of the rejections.
	Response to Applicant’s remarks:
54.		Based upon present amendment of claim 1, the rejections are amended. Current rejections are rearranged and do not have the Douvaras reference as the primary reference. 
55.		As stated in the present rejection, the combination of Pasca and Douvaras sets forth the culture of iPSCs to oligodendrocytes, astrocytes and neurons, following a protocol comprising the instantly recited components in a step wise manner. The Pamies reference teach a culture comprising iPSC derived human 3D microphysiological system comprising differentiated neuron, astrocytes and oligodendrocytes, which mimics the cytoarchitecture of the cells, interactions and connectivity between neurons and glial cells as in the central nervous system, and which would “provide an excellent tool for future studies for neurological disorders such as multiple sclerosis and other demyelinating diseases”. The reference therefore, forms a strong basis for in vitro spheroid derivation of interacting glial and neuronal cells from human iPSC. Contrary to Applicant’s contention that the instant system is the first to study “key cell-cell interaction” and the oligodendrocytes derived in the culture can be used for transplantation and treatment of demyelinating disorders, the combination of the cited references provides existing knowledge of the instant inventive idea and its potential utility. 
56.		Applicant’s arguments that Douvaras provides a single step having iPSC sphere, and not a complex, interacting 3-dimensional culture” of instant claims, is considered. The rejection has been amended to focus on the application of spheroidal culture to obtain oligodendrocytes as taught by Douvaras. As Applicant pointed out, Douvaras et al teaching that the transition from "adherent cultures to spheres" is a critical step for enriching the oligodendrocyte population and restricting to the "oligodendrocyte lineage" (page 256, col 2, para1), emphasize the importance of spheres (or 3-dimensional culture) for differentiating to oligodendrocytes. This clearly indicates that Douvaras et al not only consider that the spheroidal culture is important for producing oligodendrocytes from human iPSCs in a method comprising most of the culture steps and components as instantly recited, the reference also shows that switching between adherent and spheroidal steps can be undertaken in a single experiment. 
57.		Applicant’s argument that Douvaras teaches adherent culture for neural induction and that the spheroidal transition is to restrict the development of neurons and astrocytes is considered, but not found to be persuasive for reasons provided in the previous paragraph and in the new rejections. It is repeated that Douvaras uses a combination of adherent and spheroid culture, emphasizing that spheroid (3-dimensional) formation is critical for generating oligodendrocytes. The generation of neurons and astrocytes from human iPSC in a spheroidal culture is taught by Pasca et al. While the culture components used by Pasca et al and Douvaras et al are largely the same, Pasca et al do not teach oligodendrocytes and the other factors present in claim 1(iii), which is taught by Douvaras et al resulting in the generation of oligodendrocytes in a spheroidal culture. The person of ordinary skill would be motivated to follow the culture method of Douvaras to obtain the missing cell type (oligodendrocytes) of Pasca et al, with a reasonable expectation of success.
58.		Applicant’s argument indicating that adherent and spheroidal cultures cannot be substituted one for the other, is considered. However, the prior art suggests that neural cells can be cultured in suspension culture (as spheroids), or on a fixed substrate (adherent), wherein the former is preferred under certain conditions (Anderson et al, para 0111). Anderson teachings therefore, suggest that adherent and suspension cultures are obvious variants, which can be selected by a skilled cell culture scientist through routine optimization. The differences between the claimed method and the prior art method appears to be one of optimization of culture conditions, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the conditions to arrive at the in vitro method recited in the claims. See MPEP 2144.05. The obviousness is all the more prevalent in the combined teachings of Pasca and Douvaras – both teaching derivation of neurons and glia (astrocytes and oligodendrocytes) from human iPSCs, wherein the culture protocol comprises overlapping components. Moreover, Douvaras teaching the culture method comprising both adherent and spheroidal protocol, and switching from one to the other based upon the need for specific cell generation, establishes that adherent and spheroidal culture forms are obvious variants, and can be substituted one for the other. 
59.		Applicant’s description of the instant invention and the submitted Marton reference are fully considered. Applicant’s assertion of instant spheroids as “the first to contain myelinating oligodendrocytes”, and that the system is the first to study “key cell-cell interaction”, seemingly indicates that Applicant is pointing to unexpected results. The combination of the above references however, proves that the knowledge and expertise for the claimed method for a culture comprising interacting myelinating oligodendrocytes, myelinated neurons and astrocytes was known in the art and the results were expected to be successful. The prima facie obviousness of the claimed invention in view of the combined references, therefore, provides sufficient reasoning, and nullifies Applicant’s allegations of the improper teachings in the individual references. Applicant’s assertion of unexpected results (or novelty) does not overcome the rejection because of obvious expected properties taught in the prior art, either explicitly or implicitly. “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness”. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
60.		Applicant’s argument that the secondary references (Pasca et al, Goldman et al, Piao et al, Schultz et al and Sloan et al) do not remedy the teachings of the primary reference, and moreover do not teach interacting myelinating oligodendrocytes, neurons and astrocytes, or a 3-D culture is not found to be persuasive. Based upon the new rejections, Pamies teach a 3-dimensional culture to produce interacting glia and neurons having a cytoarchitecture similar to that present in the central nervous system (CNS). Upon consideration that claim 1 is directed to a 3-dimensional culture with interacting cell types, the teachings of Douvaras are no longer presented as a primary art. Douvaras teachings are however, relevant as the reference uses the majority of recited culture components, and asserts spheroidal culture for the generation of oligodendrocytes from human iPSCs. As stated in the rejection as well as explained in para 58, it is repeated that the 3D and adherent cultures can be obvious variants, which can be selected based upon the generated cell types and their use, and which can be optimized by switching between adherent and suspension or spheroidal cultures by a skilled scientist having knowledge and expertise in the field. 
61.		Applicant’s argument that Pamies et al do not teach the same culture method is considered, but not found to be persuasive. Pamies et al teach a 3-dimensional culture producing interacting oligodendrocytes, astrocytes and neurons from human iPSCs, therefore, satisfies the preamble of instant claim 1, and establishes the existence of the inventive concept before the filing of the instant application. It is acknowledged that the reference does not teach the culture steps as instantly recited. However, Pamies was only used to show the cellular interaction between oligodendrocytes, astrocytes and neurons in vitro, the method steps being taught by Pasca, Douvaras OR Nevin and Sloan. As the combination of Pasca and Douvaras OR Nevin and Sloan teach the generation of oligodendrocytes, astrocytes and neurons from hiPSCs, in a 3-dimensional spheroidal culture comprising the recited components, the interaction would be inherently present. Pamies evinces the presence of the interaction between said three cells. The person of ordinary skill would have expected reasonable success because culture methods for the generation of neural cells including oligodendrocytes and neurons were extensively conducted and improved upon by scientists, at the time of filing of the instant invention.  Pamies also provides a reasonable expectation of success in generating cultures with the various cell types interacting as claimed. The Pamies reference is therefore, proper in a 103 setting. 
62.		Applicant’s argument that Schultz, Goldman and Piao do not teach interacting myelinating oligodendrocytes, neurons and astrocytes, or a 3-D culture is considered. The references are however, only used as secondary references to address the limitations of dependent claims 7, 17 and 19. Applicant appears to be arguing each reference separately. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
Non-Statutory

63.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
64.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
65.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

66.		Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-8 of US patent number 10,494,602, in view of Pasca et al (2015), Douvaras et al (2014) and Pamies et al (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a spheroidal or suspension (3-dimensional) culture method comprising differentiating human PSCs in a medium comprising BMP inhibitor (dorsomorphin) and TGFβ inhibitor (SB-431542) for 2 to 10 days; differentiating the PSC spheroid to a spheroid of neural progenitor cells (NPCs) by culturing in a suspension culture for 1 to 4 weeks in a medium comprising fibroblast growth factor 2 (FGF2) and epidermal growth factor (EGF); differentiating NPC spheroids to hOS spheroids comprising human oligodendrocytes, astrocytes and neurons, by culturing in neural media lacking FGF2 and EGF, and comprising BDNF, NT3; (iv) maintaining the hOS spheroid for one month or longer in neural medium in the absence of growth factors to obtain cultures that include oligodendrocytes, neurons and astrocytes, wherein: the cells have at least 1 allele of a neurologic or myelin disorder; the pluripotent stem cells are induced (iPSCs), the culture is a suspension culture in feeder layer free condition; and the first step further comprises a Wnt inhibitor. 
The differences between the two sets of claims are as follows: 
(i) Instant claims recite the addition of PDGF-AA, IGF-1, HGF, insulin, cAMP, T3 and biotin, during differentiation of neural progenitor spheroids, while the ‘602 claims do not have this limitation. However, claim 1(c) of the ‘602 patent recites that the medium comprises, i.e. defines “the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim". Additionally, the ‘602 claims also recite the generation of oligodendrocytes, astrocytes and neurons, therefore, the addition of PDGF-AA, IGF-1, HGF, insulin, cAMP, T3 and biotin, would be obvious to the person of ordinary skill in view of the teachings of Pasca et al and Douvaras et al. as stated in the rejection above.
(ii) Instant claims recite interacting myelinating oligodendrocytes and myelinated neuron, while the ‘602 patent claims do not recite these limitations. However, this would be obvious in view of Pasca et al, Douvaras et al and Pamies et al for reasons set forth in the rejections above. 
67.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,494,602.

	Applicant’s remarks:
68.		Applicant argues that US patent 10,494,602 claims do not teach or suggest the unobvious addition of the factors that allow the interaction of oligodendrocytes with neurons and astrocytes, alone or in combination with the cited references. 
69.		Applicant’s argument is considered and is not found to be persuasive. Based upon the amendment of claim 1, the previous rejection is withdrawn and a new rejection in view of Pasca, Douvaras and Pamies is set forth. The addition of culture factors and the interaction between the different cell types would be obvious in view of the teachings of Pasca et al, Douvaras et al and Pamies et al for reasons set forth in the rejections above. Instant claims are therefore, rejected as being obvious over the ‘602 patent claims in view of the combined teachings of Pasca et al, Douvaras et al and Pamies et al.


Conclusion
70.         	No claims are allowed. 		
71.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
72.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
73.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
7 September 2022
	

/GREGORY S EMCH/Primary Examiner, Art Unit 1699